Citation Nr: 1403951	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for diabetes mellitus, type II, including based on exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type II, including based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's request to reopen his claim based on the submission of new and material evidence.  The Veteran's claim was previously before the Board in October 2003, and service connection was denied at that time. 

The issues of service connection for erectile dysfunction and peripheral neuropathy, each to include as secondary to diabetes mellitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an October 2003 decision, the Board denied service connection for diabetes mellitus. 

2.  Evidence submitted since the October 2003 Board decision is new and raises a possibility of substantiating the claim for service connection for diabetes mellitus, as it demonstrated that the Veteran was likely exposed to herbicides while stationed in Ubon, Thailand.

3.  Diabetes mellitus, type II, is a disorder which is presumptively associated with herbicide exposure.

4.  The Veteran carries a current diagnosis of diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The Board's October 2003 decision is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013).

2.  New and material evidence has been received since the Board's October 2003 decision; thus, the claim for service connection for diabetes mellitus, claimed as the result of exposure to herbicides, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Diabetes mellitus, type II, was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and to assist in the development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's claims are granted herein.  As such, any deficiencies with regard to the VCAA for these issues are harmless and non-prejudicial.  


II.  Request to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for diabetes mellitus, as the result of herbicide exposure while stationed in Ubon, Thailand.  The Veteran's claim was denied by the Board in October 2003, as the evidence of record at that time did not support the finding that he was exposed to herbicides during his period of active service.  The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, and as noted above, the Board denied the Veteran's service connection claim in an October 2003 decision.  The decision discloses that the Veteran's claim was denied because the Veteran's exposure to herbicides in Thailand could not be verified, there was no diagnosis of diabetes during active service or within one year of service discharge, and there was no link between his current diagnosis and his period of active duty, to include as the result of herbicide exposure.  Specifically, even though the Board acknowledged that the Veteran served at the air base in Ubon, there was no evidence of record to demonstrate that the Veteran served near the flight line, the perimeter, or any other area where herbicide exposure may be conceded.

Since the October 2003 decision, new evidence has been added to the claims file.  The evidence most pertinent to the claim consists of a December 2011 Board hearing transcript, as well as a statement from the Veteran's commanding officer, who had knowledge of his duties in Ubon, Thailand.  During his Board hearing, the Veteran testified that he performed one week of security guard duty on the base, which required his presence near the perimeter.  He also noted that he had responsibilities which led him to the hangar area, which herbicides may have been stored.  See Transcript, p. 5.  It was also noted that a prior statement from the Veteran's commanding officer was of record, and the Veteran was asked if he could elicit more information from that individual concerning his duties on the base.  See Transcript, p. 7.  The Board notes that, when the RO initially denied his claim, it was denied in part because his service as a personnel specialist would not place him at the perimeter, or at a location where herbicide exposure would have been likely.  See Transcript, p. 8.

The Board notes that, following that hearing, the Veteran's attempt to contact his commanding officer were successful.  In a statement received in February 2012, she confirmed that she was stationed with the Veteran at Ubon Air Base in Thailand from 1968-1969, and that non-flying personnel were regularly utilized to provide various support activities, as directed.  While she did not precisely corroborate the Veteran's statements regarding security duty, her missive does suggest that such an assignment would have been a normal occurrence for someone in the Veteran's position.

As such, the Board finds that this statement, in addition to the Veteran's Board hearing testimony, is new, in that this evidence was not of record at the time of the prior Board decision.  Further, the Board finds that this evidence is material, as it cures a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received to reopen the claim for service connection for diabetes.  The Veteran's appeal is therefore allowed to this extent.  Entitlement to service connection for this issue is addressed further in the section below.

III.  Service Connection

The Veteran is currently claiming entitlement to service connection for diabetes mellitus, to include as the result of in-service herbicide exposure.  To prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as diabetes, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With regard to his theory of entitlement, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, type II diabetes mellitus shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

Here, the Veteran has not claimed that he served in Vietnam.  Instead, he claimed that he was exposed to herbicides while stationed in Ubon, Thailand.  Recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  VA determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. It was also noted that "if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975."

Turning to the Veteran's period of active service, while his MOS was not that of a security officer, the Veteran's testimony, as well as the letter from his commanding officer, suggests that he may have been assigned to a security detail, and that such assignment may have required his presence near the perimeter of the base.  Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that this evidence, while not conclusive, is sufficient to establish that the Veteran may have been exposed to herbicide agents during his period of active service.

The Board notes that VA will resolve reasonable doubt where the evidence is in equipoise.  38 U.S.C.A. § 5107 (West 2002).  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA resolve reasonable doubt in favor of the claimant.  38 C.F.R. § 3.102 (2013). Evidence is in approximate balance, or equipoise, when the evidence in favor and opposing the veteran's claim is found to be almost exactly or nearly equal.  When the fact finder determines that the positive and negative evidence relating to a veteran's claim are nearly equal, thus rendering any determination on the merits "too close to call," reasonable doubt is resolved in favor of the claimant.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

The Board finds that the evidence in this case is at least in equipoise with regard to whether the Veteran was exposed to herbicide agents during his period of active service in Ubon, Thailand.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that it is likely that herbicide exposure did occur, and therefore service connection for diabetes is warranted in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for type II diabetes mellitus; the claim is therefore reopened.

Entitlement to service connection for type II diabetes mellitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


